— Appeal by defendant from a judgment of the County Court, Suffolk County, rendered May 18, 1979, convicting him of grand larceny in the second degree, upon a jury verdict, and sentencing him to a definite term of imprisonment of six months. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to probation for a period of five years. As so modified, judgment affirmed and case remitted to the County Court, Suffolk County, to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Damiani, J. P., Lazer, Mangano and Cohalan, JJ., concur.